United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., claiming as widow of B.W., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1540
Issued: October 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 3, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated February 1, 2007 which denied appellant’s
reconsideration request on the grounds that it was untimely filed and failed to establish clear
evidence of error. Because more than one year has elapsed between the last merit decision dated
February 19, 2004 and the filing of this appeal on May 3, 2007, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly determined that appellant’s request for
reconsideration was untimely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
This is the third appeal before the Board. On July 1, 1999 the employee, a 50-year-old
welder, filed a claim for benefits, alleging that he developed a myelodysplastic syndrome
condition, which was diagnosed in April 1997. In reports dated November 9, 1999, Dr. James E.

Cantrell, the Board-certified hematologist and attending physician, diagnosed myelodysplastic
syndrome. The employee passed away on February 19, 2000. The death certificate indicated
that the cause of death was myelodysplasia. On April 10, 2000 appellant filed a claim for death
benefits.
By decision dated January 16, 2001, the Office denied appellant’s claim on the grounds
that causal relationship was not established, finding that appellant submitted insufficient
rationalized medical evidence to establish that the employee’s myelodysplastic syndrome was
related to any factor of his federal employment. By decision dated February 11, 2002, an Office
hearing representative affirmed in part and modified in part the January 16, 2001 Office decision.
The hearing representative found that appellant had submitted evidence sufficient to establish
that the employee was exposed to toxic elements during the course of his employment. He
found, however, that appellant had not submitted sufficient medical evidence to establish a
causal relationship between the employee’s toxic exposures and his myelodysplasia condition.
In a February 20, 2003 decision,1 the Board affirmed the Office’s February 11, 2002 decision.
The Board found that appellant submitted detailed, probative evidence establishing that the
employee was exposed to hazardous chemicals in the course of his 20 years of work as a
machinist and foreman, including benzene. However, the Board found that appellant did not
submit medical evidence sufficient to establish a causal relationship between the employee’s
occupational exposures to such toxic elements and his myelodysplastic syndrome. The Board
further found that appellant did not submit sufficient factual information to substantiate that the
employee was exposed to radiation in the course of his federal employment. The complete facts
of this case are set forth in the Board’s February 20, 2003 decision and are herein incorporated
by reference.
By decision dated February 19, 2004, the Office denied modification of its previous
decisions denying death benefits. In a nonmerit decision dated February 25, 2005, the Office
denied reconsideration. In an October 24, 2005 nonmerit decision,2 the Board affirmed the
Office’s February 25, 2005 decision.
By letter dated November 13, 2006, appellant requested reconsideration. Appellant
submitted a July 24, 2006 letter from the Myelodysplastic Syndromes Foundation, Inc. The
letter defined myelodysplastic syndromes and explained the nature of the disease. It stated that,
while the cause of these disorders was unknown, there was evidence that petrochemicals and the
chemotherapy regimens utilized to provide curative strategies to patients with certain
malignancies led to the development of myelodysplastic syndromes.
By decision dated February 1, 2007, the Office denied appellant’s request for
reconsideration without a merit review, finding appellant had not timely requested
reconsideration and had failed to submit factual or medical evidence sufficient to establish clear
evidence of error. The Office stated that appellant was required to present evidence which

1

Docket No. 02-1358 (issued February 20, 2003).

2

Docket No. 05-1313 (issued October 214, 2005).

2

showed that the Office made an error, and that there was no evidence submitted that showed that
its final merit decision was in error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act3 does not entitle an
employee to a review of an Office decision as a matter of right.4 This section, vesting the Office
with discretionary authority to determine whether it will review an award for or against
compensation, provides:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may-(1) end, or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”
The Office, through its regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a).5 As one such limitation, the Office has stated
that it will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.6 The Board has found that the
imposition of this one-year time limitation does not constitute an abuse of the discretionary
authority granted by the Office under 5 U.S.C. § 8128(a).7
In those cases where a request for reconsideration is not timely filed, the Board had held
however that the Office must nevertheless undertake a limited review of the case to determine
whether there is clear evidence of error pursuant to the untimely request.8 Office procedures
state that the Office will reopen an appellant’s case for merit review, notwithstanding the oneyear filing limitation set forth in 20 C.F.R. § 10.607(b), if appellant’s application for review
shows “clear evidence of error” on the part of the Office.9
3

5 U.S.C. § 8128(a).

4

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989), petition for recon. denied,
41 ECAB 458 (1990).
5

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by
(1) showing that the Office erroneously applied or interpreted a point of law, or (2) advances a relevant legal
argument not previously considered by the Office, or (3) constituting relevant and pertinent new evidence not
previously considered by the Office. See 20 C.F.R. § 10.606(b).
6

20 C.F.R. § 10.607(b).

7

See cases cited supra note 2.

8

Rex L. Weaver, 44 ECAB 535 (1993).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b) (May 1991).

3

To establish clear evidence of error, an appellant must submit evidence relevant to the
issue which was decided by the Office.10 The evidence must be positive, precise and explicit and
must be manifested on its face that the Office committed an error.11 Evidence which does not
raise a substantial question concerning the correctness of the Office’s decision is insufficient to
establish clear evidence of error.12 It is not enough merely to show that the evidence could be
construed so as to produce a contrary conclusion.13 This entails a limited review by the Office of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of the Office.14 To
show clear evidence of error, the evidence submitted must not only be of sufficient probative
value to create a conflict in medical opinion or establish a clear procedural error, but must be of
sufficient probative value to prima facie shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of the Office’s decision.15 The Board makes
an independent determination of whether an appellant has submitted clear evidence of error on
the part of the Office such that the Office abused its discretion in denying merit review in the
face of such evidence.16
ANALYSIS
The Office properly determined in this case that appellant failed to file a timely
application for review.
The Office issued its last merit decision in this case on
February 19, 2004.
Appellant requested reconsideration on November 13, 2006; thus,
appellant’s reconsideration request is untimely as it was outside the one-year time limit.
The Board finds that appellant’s November 13, 2006 request for reconsideration failed to
show clear evidence of error. The July 24, 2006 letter from the Myelodysplastic Syndromes
Foundation defined and explained the disease and speculated as to its potential causes, but did
not constitute medical evidence from a physician. Appellant did not provide a reasoned medical
opinion on the relevant issue; i.e., whether her husband’s death was causally related to
employment factors.
The Office reviewed the evidence appellant submitted and properly found it to be
insufficient to prima facie shift the weight of the evidence in favor of appellant. Consequently,
the evidence submitted by appellant on reconsideration is insufficient to establish clear evidence
of error on the part of the Office such that the Office abused its discretion in denying merit

10

See Dean D. Beets, 43 ECAB 1153 (1992).

11

See Leona N. Travis, 43 ECAB 227 (1991).

12

See Jesus D. Sanchez, supra note 4.

13

See Leona N. Travis, supra note 11.

14

See Nelson T. Thompson, 43 ECAB 919 (1992).

15

Leon D. Faidley, Jr., supra note 4.

16

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

4

review. The Board finds that the Office did not abuse its discretion in denying further merit
review.
CONCLUSION
The Board finds that appellant has failed to submit evidence establishing clear error on
the part of the Office in her reconsideration request dated November 13, 2006. Inasmuch as
appellant’s reconsideration request was untimely filed and failed to establish clear evidence of
error, the Office properly denied further review on February 1, 2007.
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

